Citation Nr: 1731315	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-09 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic psychoneurosis/depressive reaction.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, to include residuals of influenza with high fever.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to May 1954.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2016, the Board remanded the claims for additional development.  The case now returns to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1. A January 1956 Board decision denied service connection for chronic psychoneurosis/depressive reaction, and is final.

2. A September 2008 Board decision denied service connection for chronic obstructive pulmonary disease (COPD), and is final.

3. Evidence added to the record since the January 1956 Board decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the Veteran's claim for service connection for chronic psychoneurosis/depressive reaction.

4. Evidence added to the record since the September 2008 Board decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the Veteran's claim for service connection for a respiratory disorder, to include influenza with high fever.
CONCLUSIONS OF LAW

1. New and material evidence has not been submitted, and thus, the criteria for reopening the claim for service connection for chronic psychoneurosis/depressive reaction have not been met.  38 U.S.C.S. §§ 5108, 7103, 7104 (LexisNexis 2017); 38 C.F.R. §§ 3.156, 20.1100 (2016).

2. New and material evidence has not been submitted, and thus, the criteria for reopening the claim for service connection for a respiratory disorder, to include residuals of influenza with high fever have not been met.  38 U.S.C.S. §§ 5108, 7103, 7104 (LexisNexis 2017); 38 C.F.R. §§ 3.156, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a respiratory disorder, to include influenza with high fever.  At the outset, the Board notes that the Veteran's complaints regarding high fever, difficulty breathing, and sinus problems date back as far as 1954.  A review of the evidence of record reveals that the last final decision concerning the aforementioned symptoms was a September 2008 Board decision in which service connection for chronic obstructive pulmonary disorder (COPD) was denied.  The Veteran's claim for service connection for COPD was denied because the evidence submitted did not show that the Veteran's current lung disorder is linked to his 1952 - 1954 military service.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (holding that if a new claim is not based upon a diagnosed disease or injury that is distinct from a claim previously considered, then VA must evaluate whether the evidence submitted since the last final decision tends to substantiate an element of a previously adjudicated matter).

The Veteran is also seeking service connection for chronic psychoneurosis/depressive reaction.  The Veteran's claim for service connection for chronic psychoneurosis/depressive reaction was initially denied by way of a January 1956 Board decision.  Service connection for chronic/psychoneurosis was denied because there was no evidence submitted that showed that the Veteran's chronic psychoneurosis/depressive reaction was incurred or aggravated beyond its natural progress during service.  

The Veteran was notified of these decisions in September 2008 and January 1956 letters, but did not appeal the decisions to the United States Court of Appeals for Veterans Claims (Court), or request reconsideration, and new and material evidence was not submitted within one year of the notifications of the decision.  Therefore, the decisions are final.  38 U.S.C.S. §§ 7103 (a), 7104(b) (LexisNexis 2017); 38 C.F.R. § 20.1100 (2016).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108 (LexisNexis 2017).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received in connection with the Veteran's petitions to reopen include VA Columbia, Missouri treatment records dated from February 2003 to October 2013 and from October 2013 to October 2016, and VA Mexico, Missouri records dated from June 2010 to April 2011.  The VA treatment records document the Veteran's treatment and diagnosis of pneumonia, continuing individual psychotherapy, and treatment for allergies, and respiratory problems.  While some of this evidence is new in that it has not previously been submitted to agency decision makers, it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claims.  The newly submitted evidence fails to show that the Veteran has chronic psychoneurosis/depressive reaction which was incurred or aggravated beyond its natural progress during service; or that the Veteran's respiratory disorder, to include influenza with high fever, is linked to his military service.

Thus, for the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the Veteran's claims for entitlement to service connection for chronic psychoneurosis/depressive reaction, or entitlement to service connection for a respiratory disorder, to include influenza with high fever, and that these claims to reopen as it pertains to these issues must be denied.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107 (b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

New and material evidence has not been received to reopen the claim for service connection for chronic psychoneurosis/depressive reaction.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for a respiratory disorder, to include influenza with high fever.  The request to reopen this claim is denied.

____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


